The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Acknowledgement is made of Applicant's submission of a Terminal Disclaimer in the response filed July 2, 2021.  

Priority
This application 16/847,608, filed 04/13/2020, is a continuation of 15/822,298, filed 11/27/2017, now U.S. Patent 10,624,879.  15/822,298 is a continuation of 15/214,768, filed 07/20/2016, now U.S. Patent 9,827,231. 15/214,768 is a continuation of PCT/KR2014/005512, filed 06/23/2014.  PCT/KR2014/005512 claims foreign priority to 10-2014-0032242, filed 03/19/2014.

Terminal Disclaimer
The terminal disclaimer filed on July 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,624,879 and 9,827,231; has been reviewed and is accepted. The terminal disclaimer has been recorded.




Withdrawn Rejections


Double Patenting
The rejection of Claims 1 – 21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 19 of US patent 10,624,879;
The rejection of Claims 1 – 6, 10 and 12 – 16 and 20 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 13 of US patent 9,827,231; and 
The rejection of Claims 7 – 9, 11, 17 – 19 and 21 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 – 13 of US patent 9,827,231 in view of Handbook of Pharmaceutical Excipients Sixth Edition, Edited by RC Rowe, PJ Sheskey and ME Quinn; Pharmaceutical Press (2009); are each withdrawn in response to the terminal disclaimer filed on July 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10,624,879 and 9,827,231.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The claimed subject matter drawn to a method of treatment for cleaning the colon of a subject in need thereof, comprising orally administering to the subject an effective amount of a pharmaceutical composition comprising sodium picosulfate, magnesium oxide, citric acid, and malic acid, wherein the pharmaceutical composition is a solution with a pH in the range from 4.1 to 5.4, is allowed as being neither anticipated by nor obvious over the closest prior art.

Ferring Pharmaceuticals Inc. Prepopik® Highlights of Prescribing Information (July 2012) is considered the closest prior art.  Ferring teaches a powder composition for cleansing of the colon as a preparation for colonoscopy oral solution comprising sodium picosulfate, magnesium oxide and citric acid.  Ferring neither teaches nor suggests a method of treatment for cleaning the colon of a subject in need thereof with a composition further comprising malic acid as required by the claimed invention.  
Gorelick, S. in US 2013/0149390 teaches a colon cleansing composition wherein a genus of acids, including malic acid, which may be added to adjust the pH wherein said compositions are less salty and thus more palatable to consume. There is no teaching in Gorelick that malic acid is preferred.  
However, 1) none of the components in Ferring (sodium picosulfate, magnesium oxide, citric acid) are present in the colon cleansing compositions of Gorelick, 2)  there is no teaching of a pH of the composition of Ferring, and thus no teaching or suggestion of a need to modify the composition with an acid to provide an optimum pH range, and 3) there is no teaching or suggestion in Ferring that the composition was unpalatable and thus would require any known prior art ingredients to improve its palatability.  Notably, as discussed in “Drugs.com Prepopik” (IDS filed 7/22/2020, NPL Cite No. 47), the prior art teaches that the composition of Ferring (also known as Prepopik) has a surprisingly pleasant taste rendering addition of any ingredients to improve its taste nonobvious.
Finally, the specification (pages 1 – 2) discloses that Picolight powder, a sodium picosulfate formulation containing sodium picosulfate, citric acid and magnesium oxide, 
Serial No. 15/214,768  Page 15 of 16dissolved in water, tends to form precipitates upon storage.  Like Picolight, PREPOPIK® is also not stable when stored in solution, due to the formation of precipitates (see WO 2017/031121; IDS dated 7/22/2020, Foreign Patent Cite No. A33).
Further, the prescribing information for PREPOPIK® expressly states: "Reconstitute the PREPOPIK® powder right before each administration. Do not prepare the solution in advance."
The specification (Table 3) disclosed that including malic acid inhibits the formation of precipitates from a sodium picosulfate/magnesium oxide/citric acid liquid formulation for a period of 24 months at pH values of 4.1, 4.7 as well as 5.4, whereas all other acids tried (citric acid, maleic acid, maleic acid, fumaric acid, tartaric acid, lactic acid, sodium citrate, aspartic acid, succinic acid, and glutamic acid) failed to inhibit precipitation. Thus, the observation that malic acid inhibits precipitation from sodium picosulfate/magnesium oxide/citric acid liquid solutions is evidence of an unexpected and surprising property.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 21 are rejected.  No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628